Title: To Alexander Hamilton from James Wilkinson, 24 May 1799
From: Wilkinson, James
To: Hamilton, Alexander


Natchez [Mississippi Territory] May 24, 1799. “Immediately after I received your Letter of the 12th: Feby: I dispatched an Express over land to Mobile, to gain intelligence of the Detachment, which had marched to take post on that River.… The Night before the last, I had the satisfaction to receive assurances from the Commanding officer, that He had reached the point of his destination … and by the same conveyance, I received an accurate chart of the coast from New Orleans … to Mobile Bay, with a survey of the River.… An incident unworthy [of] record, & to be reserved for your presence, had suspended the agreement made with Governor Gayoso for the surrender of Deserters, & in consequence of the suspension, the Scoundrels, in service began again to abandon their colours in such numbers, as to cause me serious alarm; but I have now the pleasure to inform you, that after a short discussion, Mr. Gayoso has been prevailed on to send back, two fugitives from the Corps of Artillerists & Engineers, who have been received at Loftus’s Heights, tried, & sentenced. The papers under cover exhibit details.… I … will commence my Voyage from this place the Day after Tomorrow.…”
